Litherland v. State                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-095-CR

     RUSSELL LEON LITHERLAND,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 338th District Court
Harris County, Texas
Trial Court # 587,170
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant pleaded guilty before the court to the offense of possession of marihuana.  The court
found Appellant guilty and sentenced him to ten years probation.
      Appellant has filed a request in this court, personally signed and verified by him and approved
by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision of this court
having been delivered prior to the receipt of Appellant's request, his request to withdraw his notice
of appeal is granted, and the appeal is dismissed.
                                                                                     PER CURIAM


Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 21, 1992
Do not publish 

;Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Writ granted
Opinion delivered and filed December 19, 1996 
Do not publish